Citation Nr: 0410541	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for  post-traumatic arthritis of the lumbar spine has 
been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to August 1969.     

By a December 1980 decision, the RO denied the veteran's original 
claim of service connection for post-traumatic arthritis of the 
lumbar spine.  In a September 1982 decision, the Board affirmed 
the RO's December 1980 denial of the veteran's claim. In July 
1983, May 1996, and April 2001 rating actions, the RO determined 
that sufficient evidence had not been submitted to reopen the 
previously denied claim. The veteran was notified of those 
determinations, but did not appeal.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision in which the RO declined 
to reopen the veteran's claim for service connection for post-
traumatic arthritis of the lumbar spine, on the basis that new and 
material evidence had not been presented.  The veteran filed a 
notice of disagreement (NOD) in July 2002.  A statement of the 
case (SOC) was issued in December 2002, and the veteran submitted 
a substantive appeal in January 2003.  

For the reasons explained below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further action, 
on his part, is required.


REMAND

Initially, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and its 
implementing regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material evidence is 
presented or secured, as described in
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  While that 
provision suggests that the VCAA's duty to assist provisions are 
not applicable until a claim is, in fact, reopened, it would 
appear that the VCAA's notice provisions are, nonetheless, 
applicable to petitions to reopen previously denied claims.

In this regard, the Board points out that the record does not 
include any correspondence from the RO addressing the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
the Department explain to the veteran what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
The RO's notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After providing 
the required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization. 

The Board also points out that, regardless of the nature of a 
claim, VA has a continuing duty to assist the veteran in obtaining 
pertinent medical evidence about which it has been put on notice, 
particularly from Federal facilities.  In this case, the record 
indicates that there are outstanding VA medical records that must 
be obtained and considered in connection with the petition to 
reopen.   The claims file currently includes records from the 
Aleda E. Lutz VA Medical Center (VAMC) in Saginaw, Michigan dated 
from March 1994 to January 2001.  In the May 2002 petition to 
reopen his claim for service connection, the veteran informed the 
RO that he had received medical treatment pertinent to the claim 
on appeal, at the Aleda E. Lutz VAMC and at the John D. Dingell 
VAMC in Detroit, with at least some of his treatment at the latter 
facility having occurred at the Allen Park VAMC, which is no 
longer in operation.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Aleda E. Lutz VAMC from January 
2001, and from the John D. Dingell VAMC, to include any treatment 
received at the Allen Park VAMC from when that facility was 
operational, following the procedures prescribed in 38 C.F.R. § 
3.159(c) (2003) as regards requesting records from Federal 
facilities.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should obtain all outstanding pertinent records of 
evaluation and/or treatment of the veteran's post-traumatic 
arthritis of the lumbar spine from the Aleda E. Lutz VAMC, from 
January 2001; and from the John D. Dingell VAMC, to include any 
treatment received at the previously operated Allen Park VAMC. The 
RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) 
(2003) as regards requesting records from Federal facilities.  All 
records and/or responses received should be associated with the 
claims file.  

2. The RO should furnish to the veteran and his representative a 
letter providing a summary of the evidence currently of record (as 
well as that requested but not yet received) and specific notice 
as to the type of evidence necessary to substantiate the veteran's 
claim.

To ensure that the duty to notify the veteran of what evidence 
will be obtained by whom is met, the RO's letter should include a 
request that the veteran provide sufficient information to enable 
it to obtain any pertinent evidence not currently of record and 
assurance that the RO will attempt to obtain the evidence if 
sufficient information, and, if necessary, authorization, is 
provided.  

The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession, and explain the type of 
evidence that is his ultimate responsibility to submit.  The RO's 
letter should clearly explain to the veteran that he has a full 
one-year period to respond (although VA may adjudicate the claim 
within the one-year response period).   

3. If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003), as applicable.  All records 
and/or responses received should be associated with the claims 
file.  If any records sought are not obtained, the RO should 
notify the veteran of the records that were not obtained, explain 
the efforts taken to obtain them, and describe further action to 
be taken.

4. To help avoid future remand, the RO must ensure that all 
actions have been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5. After completing the requested actions, the RO should 
adjudicate the veteran's petition to reopen his claim for post-
traumatic arthritis of the lumbar spine in light of all pertinent 
evidence and legal authority.  

6. If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include clear reasons and bases for its 
determinations) and afford him the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.    

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

